 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                     Case No. 1:18-cv-00558-EPG

12                    Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    MORNING STAR MERCED, LLC,

15                    Defendant.                         (ECF No. 30)

16

17         Plaintiff, Scott Johnson, and Defendant, Morning Star Merced, LLC, have filed a

18    stipulation to dismiss the entire action with prejudice (ECF No. 30). In light of the stipulation,

19    the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.

20    City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is

21    respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24     Dated:      January 24, 2019                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
